Sanders, J.
(dissenting) — Unlike superior courts, courts of limited jurisdiction are purely creatures of statute. Their existence and power to act are controlled exclusively by the Legislature. Not even the highest court in the state has the competence to grant inferior courts additional or expanded jurisdiction. Our state constitution delegates the authority to determine the nature and jurisdiction of inferior courts to the Legislature. The legislative branch may not delegate its authority over inferior courts’ jurisdiction, nor may the judiciary invade upon the Legislature’s exclusive authority *135in this arena by reading into statutes that which is not there. Inferior courts’ jurisdiction is limited to that which clearly appears in the Legislature’s enactments.
I
To fully understand the impropriety of the majority’s conclusion that inferior courts’ temporal jurisdiction tolls when a probationer is sought on a warrant, it is important to recognize the fundamental distinctions between superior courts and inferior courts in our constitutional scheme. The existence of superior courts as an arm of the judiciary branch of government is guaranteed by our state constitution. See Const, art. IV, § 1. Likewise, the jurisdiction of superior courts is also set forth in our constitution:
Superior courts and district courts have concurrent jurisdiction in cases in equity. The superior court shall have original jurisdiction in all cases at law which involve the title or possession of real property, or the legality of any tax, impost, assessment, toll, or municipal fine, and in all other cases in which the demand or the value of the property in controversy amounts to three thousand dollars or as otherwise determined by law, or a lesser sum in excess of the jurisdiction granted to justices of the peace and other inferior courts, and in all criminal cases amounting to felony, and in all cases of misdemeanor not otherwise provided for by law; of actions of forcible entry and detainer; of proceedings in insolvency; of actions to prevent or abate a nuisance; of all matters of probate, of divorce, and for annulment of marriage; and for such special cases and proceedings as are not otherwise provided for. The superior court shall also have original jurisdiction in all cases and of all proceedings in which jurisdiction shall not have been by law vested exclusively in some other court; and said court shall have the power of naturalization and to issue papers therefor. They shall have such appellate jurisdiction in cases arising in justices’ and other inferior courts in their respective counties as may be prescribed by law. They shall always be open, except on nonjudicial days, and their process shall extend to all parts of the state. Said courts and their judges shall have power to issue writs of mandamus, quo warranto, review, *136certiorari, prohibition, and writs of habeas corpus, on petition by or on behalf of any person in actual custody in their respective counties. Injunctions and writs of prohibition and of habeas corpus may be issued and served on legal holidays and nonjudicial days.
Const, art. IV, § 6.
In stark contrast, district courts and municipal courts are statutory creatures which owe their very existence to the Legislature’s exercise of its constitutional power to create such inferior courts.
The judicial power of the state shall be vested in a supreme court, superior courts, justices of the peace, and such inferior courts as the legislature may provide.
Const, art. IV, § 1. While superior courts are a constitutionally required part of our state government, inferior courts are not. Not only is the Legislature granted discretion to provide for inferior courts, the constitution also grants it the sole authority to set forth the jurisdiction of any inferior courts it does create:
The legislature shall prescribe by law the jurisdiction and powers of any of the inferior courts which may be established in pursuance of this Constitution.
Const. art. IV, § 12. See also Young v. Konz, 91 Wn.2d 532, 540-41, 588 P.2d 1360 (1979). More than 11 decenniums ago, while our state was still in its infancy, this court acknowledged its inability to interfere with the Legislature in this arena by seeking to independently determine the power or jurisdiction of inferior courts:
[T]he power conferred upon the legislature to create additional inferior courts is not one of its original, inherent powers as the supreme legislative body of the state, which can be delegated by it, but is a delegated power, which must be exercised in the manner pointed out, and cannot be again delegated.
In re Application of Cloherty, 2 Wash. 137, 142, 27 P. 1064 (1891). Thus, not only is the authority to determine inferior courts’ jurisdiction constitutionally reserved for the Legis*137lature, it cannot be delegated to or usurped by another branch of government. The authority of inferior courts to act is utterly dependent on the Legislature’s grant of jurisdiction, and “their right to the exercise of jurisdiction must clearly appear” in the statutory grant. McCall v. Carr, 125 Wash. 629, 631, 216 P. 871 (1923).
Correspondingly, we do not have the freedom to shape or expand inferior courts’ jurisdiction to suit whatever needs we may perceive. Whether an existing grant of inferior-court jurisdiction is unwise or inadequate is a matter of legislative concern, not ours. Cf. Port of Tacoma v. Parosa, 52 Wn.2d 181, 192, 324 P.2d 438 (1958). Instead, we are bound by the clear expressions of inferior-court jurisdiction found in applicable legislation. To enforce jurisdictional statutes as written is not, as the majority suggests, “absurd.” Majority at 133. Rather, it is our solemn constitutional duty to enforce such statutes as enacted by the Legislature pursuant to article IV, section 12.
II
In addition to recognizing our constricted ability to determine the jurisdiction of inferior courts, we must also acknowledge the nature and source of courts’ ability to impose suspended or deferred sentences. Courts’ authority to impose a suspended or deferred sentence is granted by the Legislature. See State ex rel. Woodhouse v. Dore, 69 Wn.2d 64, 69, 416 P.2d 670 (1966); State v. Bird, 95 Wn.2d 83, 85, 622 P.2d 1262 (1980). The nature and scope of that authority, and the accompanying jurisdiction over probationers, differs depending on whether the suspended or deferred sentence is imposed by a superior court, district court, or municipal court. Even among municipal courts the legislative grant of jurisdiction over probationers differs depending on the size of the city in which the court is located.
In the case of superior courts, the legislative grant of authority to suspend or defer sentencing is codified in RCW 9.95.210:
*138In granting probation, the superior court may suspend the imposition or the execution of the sentence and may direct that the suspension may continue upon such conditions and for such time as it shall designate, not exceeding the maximum term of sentence or two years, whichever is longer.
RCW 9.95.210(1).
District courts’ authority to defer and suspend sentencing has been codified in RCW 3.66.067 and RCW 3.66.068, respectively. Until recently, district courts’jurisdiction over probationers was strictly limited to a maximum of two years:
After a conviction, the court may defer sentencing the defendant and place the defendant on probation and prescribe the conditions thereof, but in no case shall it extend for more than two years from the date of conviction. . . .
Former RCW 3.66.067 (1984) (emphasis added).
For a period not to exceed. . . two years after imposition of sentence . . ., the court has continuing jurisdiction and authority to suspend the execution of all or any part of its sentence upon stated terms, including installment payment of fines. . . .
Former RCW 3.66.068 (1999) (emphasis added).
Municipal courts have also been granted authority to suspend and defer sentences. Municipal courts in cities with a population greater than 400,000 are governed by chapter 35.20 RCW. See RCW 35.20.010. Their authority to impose probation is codified in former RCW 35.20.255 (1999), which until recently read:
Judges of the municipal court, in their discretion, shall have the power in all criminal proceedings within their jurisdiction including violations of city ordinances, to defer imposition of any sentence, suspend all or part of any sentence, fix the terms of any such deferral or suspension, and provide for such probation and parole as in their opinion is reasonable and necessary under the circumstances of the case, but in no case shall it extend for more than. . . two years from the date of conviction ....
*139Former RCW 35.20.255 (1999) (emphasis added). Cities with a population of less than 400,000 may operate a municipal court by creating an “inferior court to be known and designated as a municipal court” independent of any district courts. RCW 3.50.010. Such courts have jurisdiction over probationers pursuant to RCW 3.50.320 and RCW 3.50.330, which until recently read:
After a conviction, the court may defer sentencing and place the defendant on probation and prescribe the conditions thereof, but in no case shall it extend for more than two years from the date of conviction. . . .
Former RCW 3.50.320 (1984) (emphasis added);
For a period not to exceed five years after imposition of sentence for a defendant sentenced under RCW 46.61.5055 and two years after imposition of sentence for all other offenses, the court shall have continuing jurisdiction and authority to suspend the execution of all or any part of the sentence upon stated terms, including installment payment of fines. . . .
Former RCW 3.50.330 (1984) (emphasis added).
Alternatively, cities with a population of less than 400,000 may establish a municipal court as a department of the district court of the county in which the city is located. RCW 3.46.010. The jurisdiction of such municipal courts is equal to the jurisdiction of the district court of which they are a department.
The City of Spokane has opted for the latter and the Spokane Municipal Court, which issued Marquette’s probation, is established as a department of the Spokane County District Court. See Spokane Municipal Code 5.01.010. In addition, Marquette’s probation was imposed following his guilty plea and sentence to 365 days in jail, of which 364 days were suspended. The relevant statute is therefore RCW 3.66.068, but the jurisdictional principles discussed herein apply with equal force to all inferior courts.
The Legislature recently amended RCW 3.66.068 by adding a tolling provision like the one the majority reads into the former version of the statute:
*140A defendant who has been sentenced, or whose sentence has been deferred, and who then fails to appear for any hearing to address the defendant’s compliance with the terms of probation when ordered to do so by the court, shall have the term of probation tolled until such time as the defendant makes his or her presence known to the court on the record.
Laws of 2001, Reg. Sess., ch. 94, § 2.1 Thus, under current law, warrant status may toll probation. However, since this amendment took effect July 22, 2001, it came into effect much too late to be applied to Marquette’s probation.
Generally, a statutory amendment applies prospectively only, unless the Legislature has clearly expressed otherwise. Adcox v. Children’s Orthopedic Hosp., 123 Wn.2d 15, 30, 864 P.2d 921 (1993). The act by which the Legislature amended its grant of jurisdiction over probationers to inferior courts contains no express intent that it be applied retroactively.
However, an amendment may apply retroactively if it is curative or remedial and intended to clarify rather than change the law. An amendment is curative if it clarifies or technically corrects an ambiguous, older statute, without changing prior case law. Any attempt by the Legislature to contravene retroactively this Court’s construction of a statute “is disturbing in that it would effectively be giving license to the [L]egislature to overrule this [C]ourt, raising separation of powers problems.”
Magula v. Benton Franklin Title Co., 131 Wn.2d 171, 182, 930 P.2d 307 (1997) (alterations in original) (citations omitted) (quoting Johnson v. Morris, 87 Wn.2d 922, 926, 557 P.2d 1299 (1976)).
Floor discussions during the passage of Laws of 2001, Reg. Sess., ch. 94, §§ 1-5, reveal the Legislature amended its grant of probation jurisdiction to inferior courts in direct response to the Court of Appeals decision in this case. Furthermore, it is presumed the Legislature is aware of past judicial interpretations of its legislation. State v. *141McCullum, 98 Wn.2d 484, 493, 656 P.2d 1064 (1983). Therefore, to apply this amendment retroactively would have the disturbing effect this court warned of in Maguía. It would allow the Legislature to overrule the Court of Appeals decision in Marquette’s case. As a result, whether Marquette’s probation tolled when he was in warrant status must be determined based on an interpretation of former RCW 3.66.068.
The majority recognizes as much, but then claims the Legislature’s amendment is irrelevant and does not affect these proceedings. Majority at 130. Nothing could be further from the truth. The amendment is the most telling evidence on whether the Legislature’s grants of jurisdiction to inferior courts, as they read prior to the amendment, allowed for tolling when a probationer is on warrant status. If the prior version allowed for tolling there would be no need to amend the statute by including a tolling provision. Cf. State v. Alberts, 51 Wn. App. 450, 452-54, 754 P.2d 128 (1988) (discussing the impact of the Legislature’s amendment to its statutory grant of jurisdiction over probationers to superior courts in light of court constructions of the former version of the statute and legislative history of the amendment).
Ill
Although the statutory grants of authority to the various types of courts seem to define outer temporal limits of jurisdiction over probationers, there are circumstances that may toll these limits. As a general statement of principle, probation may toll whenever the probationer is beyond the jurisdiction and power of the court and therefore not amenable to process by the court. For example, a probationer’s flight from the jurisdiction may toll probation until the probationer is brought back to supervision of the court. See, e.g., Gillespie v. State, 17 Wn. App. 363, 366-68, 563 P.2d 1272 (1977); State v. Frazier, 20 Wn. App. 332, 334, 579 P.2d 1357 (1978). This may be the result even if the probationer’s *142whereabouts outside the jurisdiction are known. See, e.g., State v. Lee, 48 Wn. App. 322, 325, 738 P.2d 1081 (1987). Another situation in which probation may toll is a probationer’s commitment to a mental institution, as such renders the probationer not amenable to process by the court. State v. Campbell, 95 Wn.2d 954, 957, 632 P.2d 517 (1981). Lastly, probation may toll when a probationer is in prison or while the matter is on appeal. See Campbell, 95 Wn.2d at 957 (citing United States v. Gerson, 192 F. Supp. 864 (E.D. Tenn. 1961), aff’d, 302 F.2d 430 (6th Cir. 1962)); State v. Cirkovich, 41 Wn. App. 275, 280, 703 P.2d 1075 (1985).
However, as the Court of Appeals noted, none of those situations applies here. See City of Spokane v. Marquette, 103 Wn. App. 792, 799, 14 P.3d 832 (2000). There is no indication Marquette fled Spokane County or otherwise made himself not amenable to the Spokane Municipal Court. For example, the record is devoid of even a single unsuccessful attempt by law enforcement to serve any of the multiple warrants on Marquette.
More importantly, though, the notion that a probationer’s absence from the jurisdiction and power of the court tolls probation has never before been applied to inferior courts. The majority glosses over this fact by relying on the fact that neither inferior nor superior courts have inherent powers to suspend or defer sentences. Majority at 131-32. Be that as it may, the source of courts’ authority to impose a suspended or deferred sentence does not change the fact that under our state constitution only the Legislature is authorized to “prescribe by law the jurisdiction and powers of any of the inferior courts.” Const, art. IV, § 12. Nor does it affect the long-standing principle that this court is powerless to expand the temporal jurisdiction of inferior courts by usurping the authority over inferior courts’ jurisdiction granted by the constitution only to the Legislature. See In re Cloherty, 2 Wash. at 142. Inferior courts share many of the same characteristics of superior courts but we must not forget that, fundamentally, inferior courts are statutory creatures which owe their existence and power to *143act to the Legislature. We are therefore bound to narrowly confine our construction of their jurisdiction to the clear expression as found in the Legislature’s enactments. McCall, 125 Wash. at 631.
Nor does federal case law support the majority’s expansion of the temporal jurisdiction of inferior courts in the state of Washington. The majority relies in large part on principles of federal law as expressed in Nicholas v. United States, 527 F.2d 1160 (9th Cir. 1976). See majority at 133. In that case, the court held the issuance of a bench warrant tolled the probationary period. Nicholas, 527 F.2d at 1162. Thus, if the rationale from Nicholas could be applied to these proceedings, it might support the majority’s resolution of the case at bar. However, Nicholas is inapplicable to inferior courts in the state of Washington.
The decision in Nicholas was based on former 18 U.S.C. § 3651, repealed by Pub. L. No. 98-473, 98 Stat. 1987 (1984). Nicholas, 527 F.2d at 1161. Before being repealed this statute read in part: “ ‘The period of probation, together with any extension thereof, shall not exceed five years.’ ” Nicholas, 527 F.2d at 1161 (emphasis added). The court reasoned, “[t]he phrase ‘together with any extension thereof’ includes extensions during the unexpired probationary period created by operation of law.” Id. at 1161. By analogy to tolling for imprisonment, the court then held the probationary period should toll “when a warrant has issued and a probationer has voluntarily left the jurisdiction, or has concealed himself within the jurisdiction to avoid service of process.” Id. at 1162.
In stark contrast, the statutes at issue here are devoid of any provisions like the provision “together with any extension thereof’ in former 18 U.S.C. § 3651. Quite the contrary, former RCW 3.66.068 limits inferior courts’ temporal jurisdiction following a suspended sentence to “a period not to exceed two years after imposition of sentence.” See also former RCW 3.66.067 (1984) (“but in no case shall [probation] extend for more than two years from the date of conviction”); former RCW 3.50.320 (1984) (“but in no case *144shall [probation] extend for more than two years from the date of conviction”); former RCW 3.50.330 (1984) (“For a period not to exceed . . . two years after imposition of sentence”); former RCW 35.20.255 (1999) (“but in no case shall it extend for more than. . . two years from the date of conviction”). Conceptually, former 18 TJ.S.C. § 3651 is worlds apart from the statutes at issue here.2 As a result, even assuming this court had the authority to usurp the authority granted the Legislature in article IV, section 12, and read a new tolling principle into former RCW 3.66.068, federal case law would still not support the majority’s reasoning on whether a probationer’s warrant status tolls an inferior court’s temporal jurisdiction.
IV
Turning to the correct resolution of the case at bar, Marquette was sentenced to a one-year jail term by the Spokane Municipal Court, suspended for two years on February 22, 1996. Whether the court had jurisdiction and authority to revoke that suspended sentence at the hearing on July 29,1998, hearing—a date more than two years after Marquette’s sentencing—is determined by applying former RCW 3.66.068 (1983):
For a period not to exceed two years after imposition of sentence, the court has continuing jurisdiction and authority to suspend the execution of all or any part of its sentence upon stated terms, including installment payment of fines. . . .
(Emphasis added.) See Magula, 131 Wn.2d at 182; supra at 140-41.
Marquette’s probation, as well as his agreement with the City to abide by the conditions imposed on his probation, ran until February 22, 1998. Although the April 15, 1998, hearing took place after that expiration date, it was held to *145consider a violation that occurred the previous fall—i.e., during the probationary period. Marquette acknowledges the court had jurisdiction at the April 15 hearing to address that violation and to, if it chose, revoke his suspended sentence.
However, when the court chose not to revoke Marquette’s suspended sentence at the April 15 hearing, it effectively surrendered jurisdiction over him. The court’s last chance to revoke Marquette’s probation was at that hearing. Marquette’s previous violations did not give the court authority to extend his suspended sentence beyond the statutory maximum of two years. “For a period not to exceed two years after imposition of sentence” means what it says, not what this court or any other court thinks it should mean. Consequently, the Spokane Municipal Court did not have authority under former RCW 3.66.068 or any other statute to do what it did at the April 15 hearing, which was to further extend Marquette’s suspended sentence by setting a hearing to review Marquette’s conduct beyond the two-year probationary period. Any conduct by Marquette that would have violated the conditions imposed on his probation if it occurred before February 22, 1998, does not give the court authority to revoke Marquette’s suspended sentence if the conduct occurred after February 22, 1998.
The majority seeks to justify its tolling principle by reasoning, “the court’s power to punish the defendant for noncompliance is not impaired by the defendant’s lack of cooperation.” Majority at 132. But my colleagues fail to recognize the court had the power to punish Marquette for his failure to comply with the conditions on his probation. It chose not to, however.
Since the court did not have authority on April 15 to suspend Marquette’s sentence beyond the statutory two-year period, it follows the court also did not have jurisdiction to set the July 8,1998, hearing. Whether or not it was, as the municipal court suggested, a “review hearing” is irrelevant. After February 22,1998, there was no probation *146to reinstate, violate, or review. The hearing on July 29, 1998, at which the court finally did revoke Marquette’s probation, was held because of Marquette’s failure to appear on July 8. Consequently, the court’s actions at that hearing and at the November 18 remand hearing fail for the same reason. The probation had expired months ago, wherefore there was also no probation to revoke on July 29 or November 18.
Conclusion
The Legislature’s recent amendment to inferior courts’ jurisdiction applies prospectively only, and under the law as it existed prior to this amendment probation did not toll merely because a probationer is in warrant status. I would therefore hold Marquette’s probation did not toll, and the Spokane Municipal Court did not have jurisdiction to reinstate his suspended sentence after February 22, 1998. Consequently, the court had no authority to revoke that suspension based on violations occurring after that date. I would therefore affirm the Court of Appeals and accordingly I dissent.
Alexander, C.J., and Johnson, J., concur with Sanders, J.

 The identical tolling provision was also added to the statutes granting probation jurisdiction to other inferior courts. See Laws op 2001, Reg. Sess., ch. 94, §§ 1-5 (amending RCW 3.66.067, 3.66.068, 35.20.255, 3.50.320, and 3.50.330).


 Arguably, the current versions of the statutes governing inferior courts’ jurisdiction over probationers are conceptually similar to the statute based on which Nicholas was decided, but as the majority concedes this case is not governed by the current versions.